                 Case 1:19-cr-02320-MV Document 11 Filed 07/30/19 Page 1 of 1



                                     CLERK’S MINUTE SHEET
                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                               Before the Honorable John Robbenhaar

                                        Arraignment/Detention

Case Number:        19-CR-2320 MV                   UNITED STATES vs. DESIDERIO

Hearing Date:    7/30/2019                          Time In and Out:           9:42 am – 9:45 am

Clerk:           K. Dapson                          Courtroom:                 Rio Grande
                                                                               Marshall Ray for Erlinda
Defendant:       Darrell Desiderio                  Defendant’s Counsel:
                                                                               Johnson
AUSA             Letitia Simms                      Pretrial/Probation:        D. Marruffo/D. Stewart

Interpreter:
PROCEEDINGS
☐      Defendant sworn

☐      First Appearance by Defendant

☒      Defendant received a copy of charging document

☒      Defendant questioned re: time to consult with attorney regarding penalties

☒      Defendant waives reading of Indictment

☒      Defendant enters a Not Guilty plea

☒      Motions due by: August 19, 2019

☒      Discovery Order electronically entered       ☐    Discovery Order previously entered

☒      Case assigned to: Judge Browning

☒      Trial will be scheduled by presiding judge   ☐    Trial currently set
Custody Status
☒      Defendant waives detention hearing
       Defendant remanded to custody of United
☒
       States Marshal's Service
☐      Conditions
Other
☐
